
	
		I
		111th CONGRESS
		2d Session
		H. R. 4700
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2010
			Mr. Kagen (for
			 himself, Mr. Foster,
			 Ms. Shea-Porter,
			 Mr. Boswell,
			 Mr. Loebsack,
			 Mr. Perriello,
			 Mr. Braley of Iowa,
			 Mr. Lipinski,
			 Mr. Klein of Florida,
			 Mr. Perlmutter,
			 Mr. DeFazio,
			 Mr. Hastings of Florida,
			 Mr. Stupak,
			 Mr. Cohen,
			 Ms. Pingree of Maine,
			 Mr. Welch,
			 Ms. McCollum, and
			 Mr. Hodes) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for transparency in health care pricing, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency in All Health Care Pricing Act of
			 2010.
		2.Transparency in
			 All Health Care Pricing
			(a)In
			 generalAny and all
			 individuals or business entities, including hospitals, physicians, nurses,
			 pharmacies, pharmaceutical manufacturers, dentists, and the insurance entities
			 described in subsection (d), and any other health care related providers or
			 issuers that offer or furnish health care related items, products, services, or
			 procedures (as defined by the Secretary of Health and Human Services) for sale
			 to the public shall publicly disclose, on a continuous basis, all prices for
			 such items, products, services, or procedures in accordance with this section.
			(b)Manner of
			 disclosureThe disclosure
			 required under subsection (a) shall—
				(1)be made in an open and conspicuous
			 manner;
				(2)be made available
			 at the point of purchase, in print, and on the Internet; and
				(3)include all wholesale, retail, subsidized,
			 discounted, or other such prices the individuals or business entities described
			 in such subsection accept as payment in full for items, products, services, or
			 procedures such individuals or business entities furnish to individual
			 consumers.
				(c)PenaltiesThe
			 Secretary of Health and Human Services may investigate any and all individuals
			 or business entities that fail to comply with the requirements of this section
			 and may impose on such individuals or business entities civil fines, or other
			 civil penalties, as determined appropriate by the Secretary.
			(d)Insurance Entity
			 DescribedFor purposes of
			 this section, an insurance entity includes a health insurance issuer with
			 respect to the offering of health insurance coverage, including in the
			 individual market and small and large group market (as such terms are defined
			 in section 2791 of the Public Health Service Act), a plan sponsor with respect
			 to the offering of a group health plan (as defined in such section 2791), and
			 entities responsible for the administration of governmental health plans
			 (including the Centers for Medicare & Medicaid Services with respect to the
			 Medicare program under title XVIII of the Social Security Act, State agencies
			 responsible for administration of State plans under the Medicaid program under
			 title XIX of such Act, or State child assistance plans under the State
			 Children’s Health Insurance Program under title XXI of such Act, and the Office
			 of Personnel Management with respect to the Federal Employees Health Benefits
			 Program under chapter 89 of title 5, United States Code).
			
